302 F.2d 727
CLARKE AND WINSLOW, a partnership, et al.v.UNITED STATES of America for the Use of the REYNOLDS ELECTRICAL AND ENGINEERING COMPANY, Inc., a Texas corporation.
No. 6905.
United States Court of Appeals Tenth Circuit.
February 28, 1962.

Appeal from the United States District Court for the District of Colorado.
Gould & Moch, Denver, Colo., for appellants.
Laurence W. DeMuth, Jr., Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed February 28, 1962, pursuant to stipulation.